Title: To George Washington from Richard Harrison, 12 March 1781
From: Harrison, Richard
To: Washington, George


                  
                     Sir
                     Cadiz 12 March 1781
                  
                  I have purchased at this place, for Acct & use of the United States, a Quantity of Soldiers Cloathing, Invoice of which, by order of his Excellency John Jay Esqr. I have herewith the Honor of inclosing for your Excellency’s Inspection—Half of them are already on board two Vessells bound for Boston, and the Residue I expect will follow in a short time by two others destined for the same port.  May Fortune conduct the whole in Safety!
                  Wishing you most cordially every Blessing that can increase your Happiness & Glory.  I have the Honor to remain, with every Sentiment of Respect Sir, Your Excellency’s Obedt & very hble Servt
                  
                     Rd Harrison
                     
                  
               